                                                                                                                               I
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case
                                                                                                                               I




                                                                                                                               I
                                          UNITED STATES DISTRICT COlURT                          ,j
                                                                                                               DEC 11 2019     i
                                                                                                                               :

                                             SOUTHERN DISTRICT OF CALIFORNIAi                           -      --·---'         I
                                                                                  I  CLEF,K us OISTR!Cl COURT
                                                                    JUDGMENT IN A ~~N'NiJ1
                                                                                                                               !

               UNITED STATES OF AMERICA                                                      (YA!SE°F CAltf•~~~                i

                                     V.                             (For Offenses Committed ~r'1tlrer'Nmtemtrert;-t~87)--- --1
         SALVADOR HERRERA~RODRIGUEZ (I)
                                                                       Case Number:         3:19-CR-02311-WQH

                                                                    Robert C Schlein, CJA
                                                                    Defendant's Attorney
USM Number                           62554-298

•-
THE DEFENDANT:
lZl pleaded guilty to count(s)             1 of the Information

D was found guilty on count( s)
       after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Nature of Offense                                                                                  Count
8: 1326 - Attempted Reentry of Removed Alien (Felony)                                                                    1




     The defendant is sentenced as provided in pages 2 through                 5           of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D      The defendant has been found not guilty on count(s)

D      Count(s)
                  -------------- is                                       dismissed on the motion of the United States.

 lZl   Assessment: $100.00 imposed.


•      JVTA Assessment*: $

       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 lZlNo fine                      •
                              Forfeiture pursuant to order filed                                      , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                     December 2 20) 2
                                                                     Date o f l m p o s i t i o n ~



                                                                     H~.HAYES
                                                                     UNITED STATES DISTRICT JUDGE
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                SALVADOR HERRERA-RODRIGUEZ (1)                                           Judgment - Page 2 of 5
CASE NUMBER:              3:19-CR-02311-WQH

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Eighteen ( 18) months.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •   at _ _ _ _ _ _ _ _ A.M.                       on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __


 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                  3:19-CR-02311-WQH
     AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:             SALVADORHERRERA-RODRIGUEZ(l)                                                 Judgment - Page 3 of 5
     CASE NUMBER:           3:19-CR-02311-WQH

                                               SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
Three (3) years.                                                ·

                                            MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
          •The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
           risk of future substance abuse. (check if applicable)
4.    •
      The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and. 3663A or any other statute authorizing
   a sentence ofrestitution. (check if applicable)
5. cgjThe defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
   20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
   the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
   applicable)
7.    •
      The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                        3:19-CR-02311-WQH
 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                  SALVADOR HERRERA-RODRIGUEZ (I)                                                          Judgment - Page 4 of 5
 CASE NUMBER:                3:19-CR-02311-WQH

                                      STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant's conduct and condition.

I. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer instructs the defendaot to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendaot will receive instructions from the court or the probation officer
   !!bout how aod when the defendant must report to the probation officer, aod the defendant must report to the probation officer
   as instructed.

3. The defendaot must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendaot mustlive at a place approved by the probation officer. If the defendaot plans to chaoge where they live or
   aoything about their living arraogements (such as the people living with the defendaot), the defendaot must notify the
   probation officer at least IO days before the chaoge. If notifying the probation officer in advaoce is not possible due to
   unaoticipated circumstaoces, the defendaot must notify the probation officer within 72 hours of becoming aware of a chaoge or
   expected chaoge.

6. The defendaot must allow the probation officer to visit them at aoy time at their home or elsewhere, aod the defendant must
   permit the probation officer to take aoy items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendaot must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendaot does not have full-time employment the defendaot must try to find full-
   time employment, unless the probation officer excuses the defendaot from doing so. If the defendaot plaos to chaoge where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendaot must notify the
   probation officer at least 10 days before the chaoge. If notifying the probation officer at least 10 days in advaoce is not possible
   due to unanticipated circumstaoces, the defendant must notify the probation officer within 72 hours of becoming aware of a
   chaoge or expected chaoge.

8. The defendaot must not communicate or interact with someone they know is engaged in criminal activity. If the defendaot
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendaot is arrested or questioned by a law enforcement officer, the defendaot must notify the probation officer within 72 hours.

IO. The defendaot must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
    aoything that was designed, or was modified for, the specific purpose of causing bodily injury or death to aoother person such
    as nunchakus or lasers).

11. The defendaot must not act or make aoy agreement with a law enforcement agency to act as a confidential humao source or
    informaot without first getting the permission of the court.

12. If the probation officer determines the defendaot poses a risk to aoother person (including ao organization), the probation
    officer may require the defendant to notify the person about the risk aod the defendaot must comply with that instruction.
    The probation officer may contact the person aod confirm that the defendant notified the person about the risk.

13. The defendaot must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                    3:19-CR-02311-WQH
                                                                                                                                          ,,
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:            SALVADORHERRERA-RODRlGUEZ(l)                                          Judgment - Page 5 of 5
CASE NUMBER:          3:19-CR-02311-WQH

                               SPECIAL CONDITIONS OF SUPERVISION

1.     If deported, excluded or allowed to voluntarily.return to country of origin, not reenter the United States
       illegally and report to the probation officer within 24 hours of any reentry into the United States;
       supervision waived upon deportation, exclusion, or voluntary departure.

II




                                                                                           3:19-CR-02311-WQH
